boeinga07.jpg [boeinga07.jpg]
 
The Boeing Company
 
P. O. Box 3707
 
Seattle, WA 98124-2207
 
 





SWA‑PA‑03729‑LA‑1808800
Southwest Airlines Co.
2702 Love Field Drive
Dallas, Texas 75235


Attention:     Jon Stephens, Director - Fleet Transactions
Subject:
***

Reference:
A) Purchase Agreement No. PA-03729 (Purchase Agreement) between The Boeing
Company (Boeing) and Southwest Airlines Co. (Customer) relating to Model 737-8
aircraft (Aircraft)

B) ***


This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.
1.
***







2.
***







3.
***







4.
Assignment.

***Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and
has been filed separately with the Securities and Exchange Commission pursuant
to a Confidential Treatment Application filed with the Commission.




SWA-PA-03729-LA-1808800


 
 
***


 
LA Page 1
 
BOEING PROPRIETARY


 

--------------------------------------------------------------------------------

boeinga07.jpg [boeinga07.jpg]


 
 
 
 
 
 
 
 



Unless otherwise noted herein, ***                    described in this Letter
Agreement is provided ***                                 in consideration of
Customer taking delivery of the Aircraft *** .This Letter Agreement cannot be
assigned, in whole or in part, without the prior written consent of Boeing.
5.
Confidentiality.

Customer understands and agrees that the information contained herein represents
confidential business information *** . Customer agrees to limit the disclosure
of its contents to employees of Customers with a need to know the contents for
purposes of helping Customer perform its obligations under the Purchase
Agreement and who understand they are not to disclose its contents to any other
person or entity without the prior written consent of Boeing. ***








***






Very truly yours,
THE BOEING COMPANY
 
 
By
/s/ Kyle Kersavage


 
 
Its
Attorney‑In‑Fact
 
ACCEPTED AND AGREED TO this
 
 
Date:
December 10, 2018
 
SOUTHWEST AIRLINES CO.
 
 
By
/s/ Chris Monroe


 
 
Its
SVP Finance and Treasurer
 
 







SWA-PA-03729-LA-1808800


 
 
***


 
LA Page 2
 
BOEING PROPRIETARY


 